Title: To Thomas Jefferson from Joseph Carrington Cabell, 8 April 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
8th April. 1824.
This will be delivered to you by my servant Archer, who comes down with the Horse you were so good as to lend me. I took the liberty to keep him longer than I promised, because on getting to Col. John Cole’s, I found both himself & his brother Tucker, together with their families, were setting out to see Lady Skipwith, & all their riding Horses, seemed to be in requisition. I shall remain at home but a few days, & then return to the lower country. It will be some time in the month of May before I arrive here with my family.I am, Dr Sir, ever faithfully yoursJoseph C. Cabell.P.S. I will write to Mr Maclure from Williamsburg.